 FLORIDA AGRICCLTURAL SUPPLY COMPANY ETC.351other persons, Respondent Unions. Respondent Association, and Respondent Em-ploye;s and each of them have engaged in. and are engag,ng in, unfair labor prac-tices within the meaning of Section 8(e) of the Act4The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.(Recommended Order omitted from publication.]Florida AgriculturalSupply Company,a division of PlymouthCordage CompanyandUnited Transpcrt Service Employees,AFL-CIO, Local 3000.C't.se1'o.Jlulcla 71. 196.3DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.Upon a charge filed by Local 3000, UnitedTransport Service Employees, AFL-!'I0, herein called the Union,the General Counsel of the National Labor Relations Board by theRegional Director for the Twelfth Region issued a complaint datedOctober 19, 1962, against Florida Agricultural Supply Company, adivision of Plymouth Cordage Company, herein called Respondent,alleging that Respondent had engaged in and was engaging III unfairlabor practices affecting commerce within the meaning of Section8(a) (1) and (5) and Section 2(6) and (7) of the National LaborRelations Act, as amended.Copies of the charge, complaint, andnotice of hearing were duly served upon Respondent.With respect to the unfair labor practices, the complaint alleges,in substance, that on August 17, 1962. the Regional Director for theTwelfth Region issued a certification in Case No. 12-RC-1455' desig-nating the Union as the exclusive collective-bargaining representativeof a unit of employees at the Respondent's insecticides plaint ill Jack-sonville, Florida; that on August 23, 1962, and at various tunes there-after, the Union has requested Respondent to bargain collectively withrespect, to rates of pay, wages, hours of employment, and other termsand conditions of employment, as the exclusive collective-barganningrepresentative of the employees in the certified unit; and that onSep'eml'er 21, 1962, and all times thereafter, Respondent unlawfullyrei'used to bargain collectively with the Union as the collective-bargaining representative of all employees in the aforesaid unit.Thereafter, Respondent filed an answer denying material allegationsof the complaint, and also denying that it unlawfully refused tobargain.On October 26, 1962, all parties to this proceeding entered into astipulation and jointly requested the transfer of this proceedingdirectly to the Board for findings of fact, conclusions of law, and is-Not published in NLRB volumes141NLRB No. 22. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuance of a decision and order based thereon. In the stipulation the,parties agreed that the stipulation of facts together with the charge,,complaint, answer, and the record in Case No. 12-RC-1455 shouldconstitute the entire record in this case.The parties further stipu-lated that they waived a hearing before a Trial Examiner, the makingof findings of facts and conclusions of law by a Trial Examiner, andthe issuance of an Intermediate Report and Recommended Order.On November 7, 1962, the Board issued an order approving thestipulation and making it a part of the record herein, and transferringthe case to the Board for a decision and order. Thereafter, on De-cember 6, 1962, the aforesaid parties entered into a supplementalstipulation, requesting that the Board accept said stipulation as asupplement to the previous stipulation filed herein.On December 10,1962, the Board issued an order approving the supplemental stipula-tion and making it likewise a part of the record herein. Thereafter,the Respondent filed a brief with the Board.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].Upon the basis of the stipulation, supplemental stipulation, and theentire record in the case, including the Respondent's brief, the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times material herein, aMassachusetts corporation, licensed to do business in Florida, and isengaged in the manufacture of insecticides at its Jacksonville, Flor-ida, plant.During the last 12 months the Respondent has receivedin excess of $50,000 worth of goods, supplies, and materials, for manu-facturing operations at its Jacksonville, Florida, plant, directly frompoints outside the State of Florida.The Respondent admits, and we find, that it is, and has been at alltimes material herein, an Employer engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn May 4, 1962, the Florida Agricultural Supply Company Work-ers'Union, Independent, filed a petition in Case No. 12-RC-1455 seek- FLORIDA AGRICULTURAL SUPPLY COMPANY, ETC.353ing to represent a unit of employees at the Respondent's Jacksonville,Florida, plant,Hearing on this petition was held on May 18, 1962,and on July 23, 1962, the Board issued a Decision and Direction ofElection, directing the Regional Director for the Twelfth Region toconduct an election in the following unit :All employees at the Employer's Jacksonville, Florida, plant,including local drivers, mechanics, and seasonal employees whohave already worked 10 weeks and are presently employed andthose who have a reasonable expectancy of working 10 weeks dur-ing the present season, but excluding all other seasonal employ-ees, over-the-road drivers, office clericals, salesmen, chemists, lab-oratory technicians, guards, and all other supervisors as definedin the Act.On August 9, 1962, an election was held in the above unit. TheUnion (Intervenor in the representation case) received a majority ofthe votes cast in that election.On August 17, 1962, the Union wascertified as the collective-bargaining representative of the employeesin this unit.On August 23, 1962, and at various times thereafter, theUnion made requests to the Respondent for collective bargaining withrespect to employees in the certified unit.On September 21, 1962, andat all times thereafter, Respondent refused to recognize and bargaincollectively with the Union because the certified unit included, amongthe other employees, two mechanics, William H. Walton and Bobby D.Goolsby.The Respondent's refusal to bargain gave rise to the instantproceeding.It is the Respondent's contention that it did not commit unfair laborpractices by refusing to bargain as to Walton and Goolsby becausesaid mechanics are supervisors and should have been excluded fromthe appropriate unit.This same contention was made by the Re-spondent in the representation proceeding, but was there rejected bythe Board.As was found by the Board in the representation proceeding (CaseNo. 12-RC-1455), the record therein shows that Walton spends about70 percent of his time doing general maintenance work.He spends25 percent of his time in seasonal supervisory duties.Walton takeson these supervisory duties during Respondent's peak season whichlasts from April to August, at which time Walton has full supervisionover some five employees.His pay is comparable to that of other f ore-men.Five percent of Walton's time is spent substituting for themechanic foreman in the latter's absence because of illness or vacation.Goolsby performs the same type of mechanical work as Walton, andhe also is expected to serve as a foreman during the peak season.Heis paid 10 to 15 percent more than the average production employee. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board said of Walton and Goolsby in its Decision and Directionof Election :As they perform rank and file functions for most of the yearand are expected to serve regularly as supervisors only duringpeak seasons, we shall include them in the unit with respect totheir rank and file duties.The Great lTeste. n Sugar Company,137 NLRB 551.The Respondent's defense herein is concerned solely with theBoard's original unit determination.It appears from the recordthat, aside from a supplemental stipulation 2 entered into by the partieson December 6, 1962, the respondent has raised no matter not pre-viously considered and rejected by the Board in the aforementionedrepresentation proceeding.The Boar(? has considered the evidencecontained in the supplemental stipulation and finds it to be insufficientto justify -a redetermination of the appropriate unit.As the Respondent admittedly refused to bargain with the I`nionfor all employees in the appropriate unit on and after September 21,1962, we find that the Respondent has violated Section 8(a) (5) and(1) of the Act.IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe Respondent's refusal to bargain, set forth in section III, above,occurring in connection with the operations of the Respondent setforth in section I, has a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing the free flow ofcommerce.V.TIIE REMEDY1-laving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in this case, the Board makes the following:CoNCLusroxSofL.A1V1.The Union is a labor organization within the meaning of Section2(5) of the Act.2.The Respondent is in employer within the meaning of Section2(2) of the _Act, and is engage diii commerce and in operations affect-ing commerce within the meaning of Section 2(6) and (7) of the Act.2The supplemental stipulation recites that the wages and benefits received by Waltonand Goolsby aie the game during the entie year, whether they aie acting as supervisorsduring the peak season of the year, or whether they are performing duties as mechanicsduring the rest of the year. FLORIDA AGRICULTURAL SUPPLY COMIPAN Y, ETC.3553.All employees at the Respondent's Jacksonville, Florida, plant,including local drivers, mechanics, and seasonal employees who havealready worked 10 weeks and are presently employed, and those whohave a reasonable expectancy of working 10 weeks during the presentseason, but excluding all other seasonal employees, over-the-roaddrivers, office clericals, salesmen, chemists, laboratory technicians,guards, and all supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act.4.At all tunes since August 17, 1962, the Union has been and con-tinues to be the exclusive bargaining representative of all the employeesin the aforementioned unit for the purpose of collective bargainingwithin the meaning of Section 9(c) of the Act.5.By refusing, on and after September 21, 1962, to bargain collec-tively with the Onion as the exclusive representative of all the em-ployees in the aforesaid unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.6.By refusing to bargain with the Union, the Respondent hasinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act, thereby engaging in anunfair labor practice within the meaning of Section 8(a) (1) of theAct.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent. Florida Agricul-tural Supply Company,Division of Plymouth Cordage Company, itsofficers, agents,successors,and assigns,sliall1.Cease and desist from :(a)Refusing to bargain with United Transport Service Employees,AFL-CIO, Local 3000,as the exclusive representative of all employeesin the above-described appropriate unit.(b) In any like or related manner interfering with the efforts ofthe above-named labor organization to bargain collectively.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request,bargain collectively with United TransportService Employees,AFL-CIO, Local 3000, as the exclusive bargain-ing representative of all the employees in the aforesaid appropriateunit, includingWilliamH. Walton and Bobby D. Goolsby,with re-spect to wages,rates of pay, hours of employment,or other conditionsof employment,and if an understanding is reached,embody suchunderstanding in a signed agreement.708-006-64-vol. 141-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at its insecticides plant in Jacksonville, Florida, copiesof the attached notice marked "Appendix." I Copies of said notice,to be furnished by the Regional Director for the Twelfth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decreeof the UnitedStatesCourt of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:AVE WILL NOT refuse to bargain collectively with United Trans-port Service Employees, AFL-CIO, Local 3000, as the exclusiverepresentative of all employees in the bargaining unit describedbelow.WE WILL NOT in any like or related manner interfere with theefforts of the United Transport Service Employees, AFL-CIO,Local 3000, to bargain collectively.WE WILL, upon request, bargain collectively with United Trans-port Service Employees, AFL-CIO, Local 3000, as the exclusivebargaining representative of all employees in the bargaining unitdescribed below with respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is :All employees at the Employer's Jacksonville, Florida, plant,including local drivers, mechanics, and seasonal employees whohave already worked 10 weeks and are presently employed, andthose who have a reasonable expectancy of working 10 weeksduring the present season, but excluding all other seasonal em-ployees, over-the-road drivers, office clericals, salesmen, chem-ists, laboratory technicians, guards, and all supervisors as de- UNITED STATES MOLDED SHAPES357finedin the Act,constitute a unit appropriate for the purposeof collectivebargainingwithin themeaning of Section 9(b) ofthe Act.FLORIDA AGRICULTURAL SUPPLY COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Ross Building, 112 East Cass Street, Tampa 2, Florida, Tele-phone No. 223-4623, if they have any question concerning this noticeor compliance with its provisions.Kenneth A. Zick, d/b/a United States Molded ShapesandLodge980 of the International Association of Machinists,AFL-CIO.Case No. 7-CA-3640.March 12, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the attachedIntermediate Report.Thereafter, the General Counsel filed excep-tions and a brief in support of these exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extent consistent with our decision herein.1.The complaint alleged, and the Respondent's answer admitted,that the Respondent failed and refused to bargain with the Unionin an appropriate unit.'The Trial Examiner found, however, that Respondent did not there-by violate Section 8 (a) (5) and (1) of the Act.We agree with his1The appropriateness of the unit is not disputed.141 NLRB No. 26.